ADVISORY ACTION
For purposes of appeal, the proposed amendment(s) will be entered and the proposed rejection(s) detailed below will be included in the Examiner’s Answer. To be complete, such rejection(s) must be addressed in any brief on appeal.

Upon entry of the amendment(s) for purposes of appeal:
Claim(s) 1-4, 7-9, 11-13, and 15-18, would be rejected under 35 U.S.C. 103 as being unpatentable over GB 1,588,357 A to Sudan et al. (hereinafter Sudan) and in further view of SU 1,206,284 A to Stefurak et al. (hereinafter Stefurak) for the reasons set forth in page 4-11 of the final Office action mailed 04/22/2022.
Claim(s) 1-4, and 7-18, would be rejected over US 4,001,148 A to Simic et al. (hereinafter Simic), and in further view of SU 1,206,284 A to Stefurak et al. (hereinafter Stefurak).for the reasons set forth in page 4-11 of the final Office action mailed 04/22/2022.

Response to Amendment
The previous rejection of Claims 12-14, 17 and 18, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendments.


Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 7 that Stefurak teaches adding a morpholine resin and is not a pure morpholine. This is not persuasive because Stefurak teaches the morpholine resin has the following composition: morpholine 0.7-0.8 wt%, methylmorpholine 0.96-1 wt%, ethylmorpholine 1.1-1.3 wt%, 2,2-dimorpholine-1-diethylether 11.1-11.5 wt%, 2-amino-hydroxyacetic acid 14.8-15.3 wt%, 2-hydroxy-2-morpholineodiethyl ether 12.4-12.8 wt%, 2-amino-2-oxide-ethylether 9.6-11.1 wt%, other products of unknown structure 2.6-4.5 wt%, and diethylene glycol 37.1-38.3 wt%. (para 7-18). The morpholine resin still contains 0.7-0.8 wt% of pure morpholine and thus, meets the claimed morpholine.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 7-8, the Applicant argues that the morpholine resin is added to phenol-formaldehyde oligomers and says nothing about adding morpholine to an inorganic acid and one or more polyhydric alcohols. This is not persuasive because, as cited in the last Office action dated 04/22/2022, the primary references of Sudan or Simic teaches the inorganic acid and polyhydric alcohol. 
On page 7-8, the Applicant argues that Stefurak does not teach adding the morpholine results in a “ester-free” catalyst. This is not persuasive because this is taught in the Sudan and Simic references as cited on page 10-11 of the Office action dated 04/22/2022, which is incorporated herein.
In response to applicant's argument that Stefurak does not teach “the addition of amines….give a more controlled reaction rate that help in lowering the exotherm generated during cure,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766


/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766